Citation Nr: 0105707	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-16 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Group XIII, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to Muscle Group XIX, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
stomach injury with neurotic symptoms, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran, who had active service 
from November 1942 to February 1946, appealed that decision.

In his August 1998 claim, the veteran stated that he was also 
seeking an increased evaluation for scars.  Service 
connection is in effect for a laparotomy scar.  The RO has 
not had the opportunity to adjudicate this claim, which is 
thus referred for their initial consideration.


FINDINGS OF FACT

1.  The veteran suffered a gunshot wound to the right thigh 
during service.  There is no current evidence of a residual 
injury to Muscle Group XIII.

2.  The veteran suffered a gunshot wound to the lower abdomen 
during service.  The veteran has complaints of pain, but 
there is no physical evidence of adhesions in Muscle Group 
XIX.

3.  The veteran's residuals of a stomach injury with neurotic 
symptoms include complaints of a pulling sensation, but there 
is no evidence of a partial obstruction of the bowel, 
complaints of diarrhea, or an inability to maintain weight.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to Muscle Group XIII have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(b), 4.1-4.56, 4.73, 
Diagnostic Code 5313 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a gunshot wound to Muscle Group XIX have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b), 4.1-4.56, 4.73, Diagnostic Code 
5319 (2000).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a stomach injury with neurotic symptoms have 
not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.114, 
Diagnostic Code 7301 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran presently contends that his service-connected 
residuals of a gunshot wound are more severe than reflected 
by the currently assigned 10 percent evaluation.  In such 
cases, the VA has a duty to assist the veteran in developing 
facts which are pertinent to those claims.  See generally 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  

In the present case, the Board finds that all relevant facts 
have been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  That evidence 
includes the veteran's service medical records, records of 
treatment following service and reports of VA rating 
examinations.  The Board has not been made aware of any 
additional relevant evidence which is available in connection 
with this appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000; McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

An unidentified civilian shot the veteran in March 1944 
during training in the Continental United States.  Service 
medical records reflect that the point of entry of one of the 
wounds was the posterolateral aspect of the upper third of 
the right thigh, transversing to the left, with perforation 
of the small intestines, mesentery, illeum and urinary 
bladder.  The bullet exited the left inguinal area.  He 
underwent exploratory surgery, with a repair of the 
intestines, mesentery and urinary bladder, and a debridement 
of all wounds.  A drain was inserted.

The veteran was provided a VA examination in September 1946.  
A postoperative scar was visualized on the abdomen, and the 
veteran related that it was tender.  There was no evidence of 
obstruction or disturbance of fecal current.  However, the 
veteran had complaints of a tearing sensation.  X-rays did 
not show organic lesions of the gastrointestinal tract, or 
cholecystic disease.  A neuropsychiatric component to the 
September 1946 examination was also performed, with that 
examiner stating that the veteran had a neurosis subsequent 
to the gunshot wound.  The veteran's wounds were granted 
service connection, and a 20 percent overall disability 
evaluation was assigned.  A noncompensable evaluation was 
assigned for the scar from the surgery.  

In the aggregate, a 10 percent evaluation was assigned for 
residuals of the gunshot wound to the stomach, with neurotic 
symptoms, and a 10 percent rating was assigned to the 
residuals of a gunshot wound to Muscle Group XIX.  The 20 
percent evaluation was continued until the time of a February 
1989 Board decision, which granted an additional 10 percent 
evaluation for residuals of a gunshot wound to Muscle Group 
XIII.  The March 1989 rating decision that implemented the 
Board decision found that the separate 10 percent evaluation 
was warranted, effective June 1987.  The February 1989 Board 
decision continued the 10 percent evaluations for a gunshot 
wound of the stomach and for residuals of a gunshot wound to 
Muscle Group XIX.  The combined 30 percent disability 
evaluation has continued from the time of the February 1989 
Board decision until the time of this current claim, 
reflecting the static nature of the veteran's service-
connected disabilities.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000). 

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b) (2000).  A moderately 
severe injury to a muscle must be a through and through or 
deep penetrating wound by a high velocity missile of small 
size or a large missile of low velocity, with debridement or 
with prolonged infection or with sloughing of soft parts, and 
intermuscular cicatrization.  A history post-wounding of 
prolonged hospitalization in service for treatment, and a 
record of consistent complaint of the cardinal signs and 
symptoms of muscle disability, and if present, evidence of 
inability to keep up with work requirements must be shown.  
More severe manifestations reflect a severe muscle injury.  
38 C.F.R. § 4.56.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

I.  Muscle Group XIII

As a result of this claim, the RO afforded the veteran a VA 
examination in October 1998.  The examiner reviewed the 
veteran's relevant history in detail, and including recent X-
rays, which did not show residual fragments or bone injuries 
as a result of the gunshot wound.  The examiner stated that 
the veteran did not have postoperative complications from the 
wounding.  The examiner stated that the veteran's memory was 
fading, and that he was of advanced age.  However, the 
veteran's wife was present, and her memory was characterized 
as excellent.  The veteran believed that the bullet exited 
through the rear, although service medical records reflect 
that this was the entrance site.

The veteran denied pain in the affected muscles, and there 
was no herniation or tendon damage.  There was limitation of 
motion of both hips, but the examiner stated that this was 
due to degenerative arthritis, and not to muscle damage.  As 
a result of the examination, the examiner stated that he 
could not find evidence of functional impairment of the 
muscle groups, including Muscle Group XIII (sic) as a result 
of the gunshot wound.  

Diagnostic Code 5313 evaluates Muscle Group XIII.  That 
Muscle Group provides for extension of hip and flexion of 
knee; outward and inward rotation of flexed knee; acting with 
rectus femoris and sartorius, synchronizing simultaneous 
flexion of hip and knee and extension of hip and knee by 
belt-over-pulley action at the knee joint.  A moderate muscle 
injury to that group warrants a 10 percent evaluation under 
this diagnostic code, while a moderately severe muscle injury 
warrants a 30 percent evaluation.  A 40 percent evaluation is 
warranted for a severe muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5313.

In light of the above, the Board finds that the preponderance 
of the evidence is against an evaluation in excess of the 
currently assigned 10 percent rating.  In this regard, there 
is no evidence that would reflect that the veteran's injury 
to Muscle Group XIII could be considered moderately severe 
within the penumbra of the diagnostic criteria.  There is no 
evidence that there was prolonged infection after the 
wounding.  There is no evidence of intermuscular 
cicatrization, and indeed, the examiner stated that he could 
find no current residuals, including the cardinal signs and 
symptoms of muscle disability.  To the extent that the 
veteran had a reduction in the range of motion of his hips, 
the examiner attributed such to a nonservice-connected 
disability, arthritis, and not a service-connected gunshot 
wound.  As the veteran does not have any currently 
identifiable residuals to Muscle Group XIII, the Board must 
find that the preponderance of the evidence is against this 
claim.  In so doing, the Board would note the veteran's 
service representative's argument that a higher evaluation is 
warranted for functional loss due to pain.  The veteran's 
representative argued that functional loss of range of motion 
due to pain must also be considered in evaluating a service-
connected orthopedic disorder in which the criteria is 
limitation of motion.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, the diagnostic criteria that 
evaluate muscle injuries incorporate pain on use as a 
specific criterion, as a cardinal sign and symptom of muscle 
disability in 38 C.F.R. § 4.56(c), and as noted above, the 
veteran did not report pain on use to the examiner.

II.  Muscle Group XIX

The veteran informed the examiner in October 1998 that he had 
abdominal pain related to movement, but denied pain in the 
muscles themselves.  The examiner noted that the veteran's 
abdominal rectus muscle was intact and in its proper 
position.  Muscle tones were characterized as equal both 
superior and inferior to the wound site, and were also 
described as functioning properly.  The lower abdomen was not 
protuberant.  There was no physical evidence of adhesions, 
although the examiner stated that some would be expected, 
both as a result of the post-injury surgery and as a result 
of nonservice-connected hernia surgeries.  

Diagnostic Code 5319 evaluates Muscle Group XIX.  That Muscle 
Group provides support and compression of the abdominal wall 
and lower thorax, provides for flexion and lateral motions of 
the spine, and provides for synergists in strong downward 
movements of the arm.  A moderate muscle injury to that group 
warrants a 10 percent evaluation under this diagnostic code, 
while a moderately severe muscle injury warrants a 30 percent 
evaluation.  A 50 percent evaluation is warranted for a 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 
5319.

In light of the above, the Board finds that the veteran's 
disability picture with respect to this Muscle Group injury 
most approximates those criteria for the current 10 percent 
evaluation, and that the preponderance of the evidence is 
against a 30 percent evaluation.  The Board initially notes 
that this wound was debrided after the injury, which is one 
of the criteria for a finding of a moderately severe injury.  
However, there are none of the other criteria for a 
moderately severe muscle injury, such as prolonged infection 
or sloughing of soft parts.  Likewise, while the examiner 
stated that adhesions may be present, which could account for 
pain, he also stated that there was no physical evidence of 
these.  Most compelling, there is no evidence that the 
veteran has any of the cardinal signs and symptoms of muscle 
disability.  

Ultimately, the veteran's only current manifestation is the 
pulling-type of pain, which is envisioned by the current 
finding of moderate muscle injury.  The Board does not doubt 
that the veteran has discomfort, but this discomfort is 
contemplated in the current 10 percent evaluation.  In light 
of the above, the Board finds that the evidence is most 
consistent with a moderate muscle injury, and that the 
preponderance of the evidence is against a disability rating 
in excess of the currently assigned 10 percent evaluation.  
38 C.F.R. § 4.7.  





III.  Stomach Injury

A March 1953 rating sheet held that the veteran's service-
connected stomach injury indeed meant intestinal 
perforations, and not an injury to the stomach per se.  
Rather, the veteran's disability is more akin to an injury of 
the intestines.  

The veteran informed the examiner in October 1998 that he had 
not had vomiting, hematemesis or melena during the course of 
this claim.  He denied treatment for intestinal problems, as 
well as post-eating circulatory problems.  He reported normal 
bowel function, and denied pain, other than what is described 
above.  He weighed 136 pounds, down five pounds from the 
previous month.  (The veteran weighed 133 pounds at the time 
of his November 1942 entrance examination, and 138 pounds at 
the time of his February 1946 separation examination.  The 
veteran was 5'8" tall at these examinations.)

The examiner referenced X-rays taken over the previous 10 
years at the VA medical center, which did not show evidence 
of intestinal obstruction or distention.  However, blood test 
findings taken in August 1998 were consistent with mild 
anemia.  The abdomen was not tender to palpation.  Pain was 
attributed to adhesions.

The Board also notes that neurotic symptoms have been 
adjudicated as part-and-parcel of this service-connected 
disability.  When a single disability has been diagnosed both 
as a physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition.  38 C.F.R. § 4.126(d).  In this claim, the veteran 
does not allege, nor does the record reasonably show, that 
neurotic symptoms are the more dominant feature of this 
service-connected disability.  The Board, as did the RO, will 
evaluate this disability based upon the veteran's physical 
manifestations.  

The RO has evaluated this disability under Diagnostic Code 
7310, which in turn uses the criteria from Diagnostic Code 
7301, adhesions of the peritoneum, as the rating criteria.  A 
10 percent evaluation is warranted when there is moderate 
symptomatology, as evidence by pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention.  A 30 
percent evaluation is warranted for moderately severe 
symptomatology, with a partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain as that required in a 50 percent 
evaluation.  It follows that a 50 percent evaluation, the 
highest under the Diagnostic Code, is warranted for even more 
severe symptomatology.  38 C.F.R. § 4.114, Diagnostic Code 
7301.  In the alternative, Diagnostic Code Diagnostic Code 
7328 provides that symptomatic residuals of a resection of an 
intestine, with diarrhea, anemia and inability to gain 
weight, warrant a 20 percent evaluation.  More severe 
manifestations warrant higher evaluations.  38 C.F.R. 
§ 4.114, Diagnostic Code 7328.

In light of the above, the Board finds that the preponderance 
of the evidence is against a disability evaluation in excess 
of 10 percent.  There is no evidence of a partial obstruction 
in the veteran's bowels, as the examiner who performed the 
October 1998 examination stated that there was no evidence of 
obstruction.  As such, an evaluation in excess of 10 percent 
is not warranted under Diagnostic Code 7301.  In a similar 
manner, even assuming that the veteran's current anemia is 
attributable to this service-connected disorder, an 
evaluation in excess of 10 percent is not warranted under 
Diagnostic Code 7328.  In this respect, the veteran denied 
problems with diarrhea, and there is no evidence that he is 
unable to gain weight.  The veteran's current weight is not 
substantially different than that at the time of his entrance 
and separation examinations, and indeed, his weight is 
proportional to his height.  As such, an evaluation in excess 
of 10 percent is not warranted under Diagnostic Code 7328.





IV.  Conclusion

The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  In 
this regard, the Board finds that there has been no showing 
by the veteran that his service-connected disabilities, 
standing alone, have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization.  There is no evidence of recent treatment 
for his service-connected disabilities.  While his wife 
sought a 100 percent rating for service-connected 
disabilities in August 1998 correspondence to her 
Congressman, the veteran made no mention of his service-
connected disabilities as a factor in his unemployability in 
a 1986 claim for nonservice-connected pension benefits.  An 
October 1986 rating decision found the veteran unemployable, 
but attributed such to various other nonservice-connected 
disabilities, as well as lack of education and advancing age.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).














ORDER

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to Muscle Group XIII is denied.

An evaluation in excess of 10 percent for residuals of a 
gunshot wound to Muscle Group XIX is denied.

An evaluation in excess of 10 percent for residuals of a 
stomach injury with neurotic symptoms is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

